UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2015. ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Commission File Number: 001-34930 EXAMWORKS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 27-2909425 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3, N.E., SUITE 2625 ATLANTA, GEORGIA 30305 (Address of principal executive offices) Telephone Number (404) 952-2400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days: Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer ☒ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes☐ No☒ As of November 1, 2015, ExamWorks Group, Inc. had41,960,000 shares of Common Stock outstanding. 1 EXAMWORKS GROUP, INC. AND SUBSIDIARIES September 30, 2015 FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of December 31, 2014 and September 30, 2015 (Unaudited) 3 Consolidated Statements of Comprehensive Income (Loss) for the three and nine months ended September 30, 2014 and 2015 (Unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and2015 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 45 Item 4. Controls and Procedures 46 PART II – Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 47 Item 6. Exhibits 47 Signatures 49 2 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except per share amounts) (Unaudited) December 31, September 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses Deferred tax assets Other current assets Total current assets Property, equipment and leasehold improvements, net Goodwill Intangible assets, net Long-term accounts receivable, less current portion Deferred tax assets, noncurrent Deferred financing costs, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Accrued interest expense Deferred revenue Current portion of contingent earnout obligation — Current portion of working capital facilities — Other current liabilities Total current liabilities Senior unsecured notes payable Senior secured revolving credit facility and working capital facilities, less current portion Long-term contingent earnout obligation, less current portion — Deferred tax liability, noncurrent — Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.0001 par value; Authorized 50,000 shares; no shares issued and outstanding at December 31, 2014 and September 30, 2015 — — Common stock, $0.0001 par value; Authorized 250,000 shares; issued and outstanding 40,371 and 41,945 shares at December 31, 2014 and September 30, 2015, respectively 4 4 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost; Outstanding 905 shares at December 31, 2014 and September 30, ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Loss) (In thousands, except per share amounts) (Unaudited) For the three months ended September 30, For the nine months ended September 30, Revenues $ Costs and expenses: Costs of revenues Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Income from operations Interest and other expenses, net: Interest expense, net Loss on early extinguishment of debt — — — Other expense, net (6 ) — — Total interest and other expenses, net Income before income taxes Provision (benefit) for income taxes ) Net income $ Comprehensive Income (Loss): Net income $ Foreign currency translation adjustments, net of tax ) Total comprehensive income (loss) $ ) $ $ $ ) Per share data: Net income per share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) For the nine months ended September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred rent ) Share-based compensation Excess tax benefit related to share-based compensation ) ) Provision for doubtful accounts Amortization of deferred financing costs Deferred income taxes ) ) Loss on early extinguishment of debt — Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses Accrued interest expense ) Deferred revenue and customer deposits ) ) Other liabilities ) ) Net cash provided by operating activities Investing activities: Cash paid for acquisitions, net ) ) Purchases of building, equipment and leasehold improvements, net ) ) Working capital and other settlements for acquisitions ) ) Proceeds from (cash paid for) foreign currency net investment hedges ) Other ) ) Net cash used in investing activities ) ) Financing activities: Borrowings under senior unsecured notes — Borrowings under senior secured revolving credit facility Proceeds from the exercise of options and warrants Excess tax benefit related to share-based compensation Repayment of subordinated unsecured notes payable ) — Net borrowings (repayments) under working capital facilities ) Repayment of contingent earnout obligation ) ) Payment of deferred financing costs ) ) Payment for early redemption of senior unsecured notes — ) Repayments under senior secured revolving credit facility ) ) Repayment of senior unsecured notes — ) Other ) — Net cash provided by financing activities Exchange rate impact on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes The accompanying notes are an integral part of these consolidated financial statements. 5 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Nature of Operations and Basis of Presentation ExamWorks Group, Inc. (“ExamWorks” or the “Company”) is a leading provider of independent medical examinations (“IMEs”), peer and bill reviews, Medicare compliance services, case management services and other related services (“IME services” or the “IME industry”). ExamWorks, Inc. was incorporated as a Delaware corporation on April 27, 2007. Since 2008 through the date of this filing, ExamWorks completed 53 acquisitions. As of September 30, 2015, ExamWorks, Inc. operated out of 66 service centers serving all 50 U.S. states, Canada, the United Kingdom and Australia. The consolidated financial statements of the Company as of September 30, 2015 and for the periods ended September 30, 2014 and 2015 included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and have not been audited by its independent registered public accounting firm. In the opinion of management, all adjustments of a normal and recurring nature necessary to present fairly the financial position and results of operations and cash flows for all periods presented have been made. Pursuant to SEC rules and regulations, certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) have been condensed or omitted from these statements unless significant changes have taken place since the end of the Company's most recent fiscal year. The Company's December 31, 2014 Consolidated Balance Sheet was derived from audited consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2014, (the “Form 10-K”), but does not include all disclosures required by U.S. GAAP. These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in the Form 10-K. The results of operations for the three and nine months ended September 30, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. The consolidated financial statements include the accounts of ExamWorks and its 100% owned subsidiaries. Significant intercompany accounts and transactions have been eliminated in consolidation. Summary of Significant Accounting Policies (a) Use of Estimates The preparation of financial statements in conformity with U.S. GAAPrequires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Management bases its estimates on certain assumptions which they believe are reasonable in the circumstances and actual results could differ from those estimates. The more significant estimates reflected in these consolidated financial statements include the valuation of equity awards, purchase price allocations, useful lives of intangible assets, potential impairment of goodwill and intangible assets, the allowance for doubtful accounts, the portion of accounts receivable deemed to be long term in nature, andthe valuation of deferred tax assets, share-based compensation and derivative instruments. (b) Foreign Currencies Assets and liabilities recorded in foreign currencies are translated into U.S. dollars at the exchange rate on the balance sheet date. Revenues and expenses are translated at average rates of exchange prevailing during the year. Translation adjustments resulting from this process are recorded to other comprehensive income (loss) and are reported net of the effect of income taxes on the consolidated financial statements (See Note 2 (p) to the Consolidated Financial Statements). (c) Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less when purchased to be cash equivalents. The Company had no cash equivalents as of December 31, 2014 and September 30, 2015. (d) Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable consist of amounts owed to the Company for services provided in the normal course of business and are reported net of allowance for doubtful accounts, which amounted to $9.9 million and $11.7 million as of December 31, 2014 and September 30, 2015, respectively. Generally, no collateral is received from customers and additions to the allowance are based on ongoing credit evaluations of customers with general credit experience being within the range of management’s expectations. Accounts are reviewed regularly for collectability and those deemed uncollectible are written off.The Company assumes, that on average, all accounts receivable will be collected within one year and thus classifies these as current assets; however there are certain receivables, primarily in the U.K.,that have aged longer than one year as of December 31, 2014 and September 30, 2015, and the Company has recorded an estimate for those receivables that will not be collected within one year as long-term in the Consolidated Balance Sheets. 6 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) (e) Concentrations of Credit Risk The Company routinely assesses the financial strength of its customers and establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends and other information. For the three and nine months ended September 30, 2014 and 2015, no individual customer accounted for more than 10% of revenues. At December 31, 2014 and September 30, 2015 there was one individual customer that accounted for approximately 14% and 16%, respectively, of the accounts receivable balance. As of September 30, 2015, the Company had cash and cash equivalents totaling approximately $127.3 million. These amounts were held for future acquisition and working capital purposes and were held in non-interest bearing accounts, of which $115.2 million were held in deposit accounts inthe U.S.with onlystandard FDIC insurance coverage for deposit accounts up to $250,000, per depositor and account ownership category. (f) Property, Equipment and Leasehold Improvements Property, equipment and leasehold improvements are recorded at cost. Depreciation is computed using the straight-line method over the estimated useful lives of the respective assets and accelerated methods for income tax purposes. Leasehold improvements are amortized over the lesser of their expected useful life or the remaining lease term. Maintenance and repair costs are expensed as incurred. (g) Long-Lived Assets In accordance with Impairment or Disposal of Long-Lived Assets, Subsections of Financial Accounting Standards Board (“FASB”) ASC Subtopic 360-10 (“ASC 360”), Property, Plant, and Equipment — Overall , long-lived assets, such as equipment and purchased intangible assets subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If circumstances require a long-lived asset or asset group be tested for possible impairment, the Company first compares undiscounted cash flows expected to be generated by that asset or asset group to its carrying value. If the carrying value of the long-lived asset or asset group is not recoverable on an undiscounted cash flow basis, an impairment is recognized to the extent that the carrying value exceeds its fair value. Fair value is determined through various valuation techniques including discounted cash flow models (using market participant assumptions), quoted market values and third-party independent appraisals, as considered necessary. At December 31, 2014 and September 30, 2015, no impairment was noted. (h) Goodwill and Other Intangible Assets Goodwill is an asset representing the future economic benefits arising from assets acquired in a business combination that are not individually identified and separately recognized. Goodwill is reviewed for impairment at least annually in accordance with the provisions of FASB ASC Topic 350, Intangibles — Goodwill and Other (“ASC 350”). The goodwill impairment test is a two-step test. Under the first step, the fair values of the reporting units are compared withtheir carrying values (including goodwill). If the fair value of a reporting unit is less than its carrying value, an indication of goodwill impairment exists for the reporting unit and the enterprise must perform step two of the impairment test (measurement). Under step two, an impairment loss is recognized for any excess of the carrying amount of the reporting unit’s goodwill over the implied fair value of that goodwill. The implied fair value of goodwill is determined by allocating the fair value of the reporting unit in a manner similar to a purchase price allocation and the residual fair value after this allocation is the implied fair value of the reporting unit goodwill. Fair value of the reporting unit is determined using a discounted cash flow analysis (using market participant assumptions). If the fair value of the reporting unit exceeds its carrying value, step two does not need to be performed. The Company performed its annual impairment review of goodwill in October of 2014 and it was determined that the carrying amount of goodwill was not impaired as the fair value of the reporting units substantially exceeded their carrying values and there have been no subsequent developments that would indicate impairment exists as of September 30, 2015. The goodwill impairment review will continue to be performed annually and more frequently if facts and circumstances warrant a review. ASC 350 also requires that intangible assets with definite lives be amortized over their estimated useful lives. Currently, customer relationships, trade names, covenants not-to-compete and technology are amortized using the straight-line method over estimated useful lives. (i) Deferred Financing Costs In November 2010, the Company entered into a senior secured revolving credit facility with Bank of America N.A. (“Senior Secured Revolving Credit Facility”) (see Note 10). The Company has incurred deferred financing costs of $8.5 million associated with the Senior Secured Revolving Credit Facility and related amendments, of which $251,000 and $1.4 million were incurred in the nine months ended September 30, 2014 and 2015, respectively. In the second quarter of 2015, the Company amended and restated the Senior Secured Revolving Credit Facility, which resulted in a loss on extinguishment of debt of approximately $274,000 for the write-off of unamortized deferred financing costs. 7 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) In July 2011, the Company closed a privateoffering of $250.0 million in aggregate principal amount of 9.0% senior notes due 2019, which were subsequently registered through a public exchange offer(the “Senior Unsecured Notes”). The Company had incurred deferred financing costs of $7.1 million associated therewith, none of which were incurred in the three and nine months ended September 30, 2014 and 2015. In April 2015, the Company completeda public offering of $500.0 million in aggregate principal amount of 5.625% senior unsecured notes due 2023 (the “Notes”). The Notes were issued at a price of 100% of their principal amount. The Notes are senior obligations of ExamWorks and are guaranteed by certain of ExamWorks’ existing and future U.S. subsidiaries. A portion of the gross proceeds of $500.0 million were used to repay all outstanding borrowings under the Senior Secured Revolving Credit Facility, to redeem all of the Senior Unsecured Notes, to pay related fees and expenses, and for general corporate purposes, including acquisitions. The Company has incurred deferred financing costs of $7.5 million relating to this offering, all of which were incurred in the nine months ended September 30, 2015. In connection with the redemption of the Senior Unsecured NotesinMay of 2015, the Company recorded debt extinguishment costs of $18.3 million of which $3.7 million related to unamortized deferred financing costs and $14.6 million related to a premium paid for the early redemption of the Senior Unsecured Notes. The deferred financing costs associated with the Senior Secured Revolving Credit Facility and the Notes are being amortized to interest expense over the five-year term of the facility, as amended, and the eight-year term of the notes, respectively, using the straight-line method, which approximates the effective interest method. The Company amortized $583,000 and $1.7 million for the three and nine months ended September 30, 2014, respectively and $380,000 and $1.4 million for the three and nine months ended September 30, 2015, respectively, to interest expense. (j) Revenue Recognition Revenue related to IMEs, peer reviews, bill reviews, administrative support services and Medicare compliance services is recognized at the time services have been performed and the report is shipped to the end user. The Company believes that recognizing revenue at the time the report is shipped is appropriate because the Company’s revenue policies meet the following four criteria in accordance with ASC 605-10-S25, Revenue Recognition: Overall, (i) persuasive evidence that arrangement exists, (ii) shipment has occurred, (iii) the price is fixed and determinable and (iv) collectability is reasonably assured. The Company reports revenues net of any sales, use and value added taxes. Revenue related to other IME services, including litigation support services, medical record retrieval services and case management services, where no report is generated, is recognized at the time the service is performed. The Company believes that recognizing revenue at the time the service is performed is appropriate because the Company’s revenue policies meet the following four criteria in accordance with ASC 605-10-S25, (i) persuasive evidence that arrangement exists, (ii) services have been rendered, (iii) the price is fixed and determinable and (iv) collectability is reasonably assured. Certain agreements with customers in the U.K. include provisions whereby collection of the amounts billed are contingent on the favorable outcome of the claim.The Company has deemed these provisions to preclude revenue recognition at the time of performance, as collectability is not reasonably assured and thecash paymentsare contingent, and is deferring these revenues, net of estimated costs, until the case has been settled, the contingency has been resolved and the cash has been collected. As of December 31, 2014 and September 30, 2015, the Company had $4.4 million and $3.0 million, respectively, in U.K. net deferred revenues associated with such agreements. Should changes in conditions cause management to determine these criteria are not met for certain future transactions, revenue recognized for any subsequentreporting period could be adversely affected. (k) Costs of Revenues Costs of revenues are comprised of fees paid to members of the Company’s medical panel; other direct costs including transcription, film and medical record obtainment and transportation; and other indirect costs including labor and overhead related to the generation of revenues. 8 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) l) Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Company applies the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes , (included in FASB ASC Subtopic 740-10, Income Taxes — Overall ), and recognizes the effect of income tax positions only if those positions are more likely than not of being sustained. Recognized income tax positions are measured at the largest amount that is greater than 50% likely of being realized. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. The Company records interest and penalties related to unrecognized tax benefits in income tax expense. (m) Income (Loss) Per Common Share Basic income (loss) per share is calculated by dividing net income (loss) by the weighted-average number of common shares outstanding during each period. Diluted income (loss) per common share is calculated by dividing net income (loss), adjusted on an “as if converted” basis, by the weighted-average number of actual shares outstanding and, when dilutive, the share equivalents that would arise from the assumed conversion of convertible instruments. The effect of potentially dilutive stock options, warrants, shares of restricted stock with service restrictions that have not yet been satisfied and unvested restricted stock units (“RSUs”) is calculated using the treasury stock method. The following table sets forth basic and diluted net income per share computational data for the three and nine months ended September 30, 2014 and 2015 (amounts in thousands): Three months ended Nine months ended September 30, September 30, September 30, September 30, Net income $ Basic shares outstanding: Common stock Diluted shares outstanding: Common stock Dilutive securities (1) Total For the three and nine months ended September 30, 2014, the Company's dilutive securities exclude options potentially exercisable in the future into 96,000 shares and 78,000 shares, respectively, because their inclusion would have been anti-dilutive.For the three and nine months ended September 30, 2015, the Company's dilutive securities exclude options potentially exercisable in the future into 49 ,000 shares and 34 ,000 shares, respectively, because their inclusion would have been anti-dilutive. (n) Share-Based Compensation The Company has an Amended and Restated 2008 Stock Incentive Plan, as amended, (the “Plan”) that provides for granting of stock options, restricted stock, RSUs and other equity awards. The Company accounts for share-based awards in accordance with ASC Topic 718, Compensation — Stock Compensation (“ASC 718”). ASC 718 requires measurement of compensation cost for all share-based awards at fair value on the grant date (or measurement date if different) and recognition of compensation expense, net of forfeitures, over the requisite service period for awards expected to vest. Stock Options The fair value of stock option grants is determined using the Black-Scholes valuation model. The Black-Scholes option-pricing model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable, characteristics not present in the Company’s stock options. Additionally, option valuation models require the input of highly subjective assumptions, including the expected volatility of the stock price. Because the Company’s stock options have characteristics significantly different from those of traded options and because changes in the subjective input assumptions can materially affect the fair value estimates, in management’s opinion, the existing models may not provide a reliable single measure of the fair value of its share-based awards. The Company’s expected volatility assumptions are based upon the weighted average of the Company’s implied volatility, the Company’s mean reversion volatility and the median of the Company’s peer group’s most recent historical volatilities for 2015 stock option grants. Expected life assumptions are based upon the “simplified” method for those options issued in 2015, which were determined to be issued approximately at-the-money. The risk-free interest rate was selected based upon yields of U.S. Treasury issues with a term equal to the expected life of the option being valued. 9 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The assumptions utilized for stock option grants during the nine months ended September 30, 2015 were as follows: Volatility 48.59% Expected life (years) Risk-free interest rate 2.01% Dividend yield — Fair value – In the nine months ended September 30, 2015, the Company issued approximately 35,000 stock option awards to employees.The weighted average fair value of each stock option was $19.36 per option and the aggregate fair value was $678,000.All of these awards vest over a three-year period. Additionally, all of these options could vest earlier in the event of a change in control or merger or other acquisition.Share-based compensation expense related to stock option awards was $1.8 million and $6.5 million for the three and nine months ended September 30, 2014, respectively, of which $444,000 and $1.6 million, respectively, was included in costs of revenues, and $1.3 million and $4.9 million, respectively, was recorded in selling, general and administrative (“SGA”) expenses. Share-based compensation expense related to stock option awards was $1.0 million and $4.2 million for the three and nine months ended September 30, 2015, respectively, of which $259,000 and $987,000, respectively, was included in costs of revenues, and $778,000 and $3.2 million, respectively, was recorded in SGA expenses. At September 30, 2015, the unrecognized compensation expense related to stock option awards was $5.9 million, with a remaining weighted average life of 1.5 years. A summary of option activity for the nine months ended September 30, 2015 is as follows: Number of options Weighted average exercise price Weighted average remaining contractual life ( years ) Aggregate intrinsic value (in thousands) Outstanding at December 31, 2014 $ Options granted Options forfeited ) Options exercised ) Outstanding at September 30, 2015 $ Exercisable at September 30, 2015 $ $ Aggregate intrinsic value represents the value of the Company’s closing stock price on the last trading day of the fiscal period in excess of the weighted average exercise price multiplied by the number of options outstanding or exercisable. The total intrinsic value of stock options exercised was approximately $30.2 million during the nine months ended September 30, 2015. Restricted Stock and Restricted Stock Units The Company has granted members of the Board of Directors, certain employees and outside consultants, time lapse restricted stock and RSUs which vest after a stipulated number of years from the grant date depending on the terms of the issue. The fair value of shares of restricted stock and RSUs is determined based upon the market price of the underlying common stock as of the date of grant. Time lapse restricted shares issued and RSUs vest over one to five-year periods. The agreements under which the restricted stock and RSUs are issued provide that shares awarded may not be sold or otherwise transferred until restrictions established under the stock plans have been satisfied. The restriction on a majority of these awards could expire earlier than the stipulated time frame in the event of a change in control or merger or other acquisition. Share-based compensation expense related to shares of restricted stock and RSUs was $2.1 million and $6.4 million for the three and nine months ended September 30, 2014, respectively, all of which is included in SGA expenses. Share-based compensation expense related to shares of restricted stock and RSUs was $4.4 million and $13.2 million for the three and nine months ended September 30, 2015, respectively, all of which is included in SGA expenses. 10 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The following is a summary of resticted share and RSU activity for the nine months ended September 30, 2015: Number of awards Weighted average grant date fair value Non-vested awards at December 31, 2014 $ Awards granted Awards vested ) Awards forfeited ) Non-vested awards at September 30, 2015 $ The total fair value of vested RSUs and shares of restricted stock during the nine months ended September 30, 2015 was $12.3 million. At September 30, 2015, total unrecognized compensation costs related to non-vested restricted shares and RSUs was $31.6 million which is expected to be recognized over a weighted average period of 2.0 years. During the three and nine months ended September 30, 2014, the Company recorded share-based compensation expense of $790,000 and $1.8 million, respectively, related to annual incentive compensation plans established by the Compensation Committee of the Board of Directors, all of which was recorded in SGA expenses. During the nine months ended September 30, 2015, the Company recorded share-based compensation expense of $777,000 related to annual incentive compensation plans established by the Compensation Committee of the Board of Directors, all of which was recorded in SGA expenses. The 2014 obligation was settled in March 2015 via the issuance of approximately 122,000 shares of restricted stock, and the 2015 plan year obligation is recorded as accrued expenses in the accompanying Consolidated Balance Sheets. The 2015 incentive compensation plan contains a performance metric based on the Company’s 2015 financial performance and a subsequent time-based service requirement. If the performance metric is met, the associated liability will be settled in the first quarter of 2016 with the granting of an indeterminate number of restricted shares which will vest equally onJune 1, 2016 and 2017. (o) Fair Value Measurements The Company’s financial assets and (liabilities), which are measured at fair value on a recurring basis, are categorized using the fair value hierarchy at December 31, 2014 and September 30, 2015, and are as follows (in thousands): Level 1 Level 2 Level 3 Total As of December 31, 2014 Financial instruments: Contingent consideration $ — $ — $ ) $ ) Foreign currency derivative asset — — As of September 30, 2015 Financial instruments: Foreign currency derivative asset $ — $ $ — $ The contingent consideration relates to earnout provisions recorded in conjunction with certain acquisitions completed in 2013 and 2014 (see Note 3). Of the total decrease in fair value of the contingent consideration of $6.6 million in 2015, $5.1 million was settled as cash consideration to satisfy installments related to a 2013 and 2014 acquisition and the Company recorded $1.5 million in adjustments to the fair value of the obligation related to milestones which were not achieved, or expected to be achieved, recorded to SGA expenses, offset by $162,000 recorded in interest and other expenses, net in the Consolidated Statements of Comprehensive Income (Loss) due to changes in the fair value of the contingent consideration and the remaining change is due to currency fluctuations. 11 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The fair value of the foreign currency derivative was determined using observable market inputs such as foreign currency exchange rates and considers nonperformance risk of the Company and that of its counterparties. (p) Accumulated Other Comprehensive Income (Loss) Accumulated other comprehensive income (loss) refers to revenues, expenses, gains and losses that under U.S. GAAP are recorded as a component of stockholders’ equity but are excluded from net income (loss). The Company’s accumulated other comprehensive income (loss) consists of foreign currency translation adjustments, reported net of tax as appropriate, from those subsidiaries not using the U.S. dollar as their functional currency and unrealized gains and losses, reported net of tax as appropriate, resulting from its net investment hedge of its Australian and U.K. subsidiaries. Accumulated other comprehensive income (loss) consists of the following (in thousands): Foreign Currency Translation Net investment hedge - foreign exchange contract Total Balance at December 31, 2014 $ ) $ $ ) Change during 2015: Before-tax amount ) ) Tax (expense) benefit ) Total activity in 2015 ) ) Balance at September 30, 2015 $ ) $ $ ) (q) Recent Accounting Pronouncements Recently Adopted Accounting Pronouncements In April 2014, the FASB issued ASU No. 2014-08, (Topic 205 and 360), “ Reporting Discontinued Operations and Disclosure of Disposals of Components of an Entity ” (“ASU 2014-08”) which amends the definition for what types of asset disposals are to be considered discontinued operations, and amends the required disclosures for discontinued operations and assets held for sale. ASU 2014-08 also enhances the convergence of the FASB’s and the International Accounting Standard Board’s reporting requirements for discontinued operations. The amendments in this update are effective for fiscal periods beginning on or after December 15, 2014, and interim periods within annual periods beginning on or after December 15, 2015. The Company adopted the provisions of this standard effective January 1, 2015 and the adoption of these provisions did not have a material impact on its financial position, results of operations and cash flows. Accounting PronouncementsNot Yet Adopted In May 2014, the FASB issued ASU No. 2014-09, (Topic 606): Revenue from Contracts with Customers (“ASU 2014-09”) which supersedes the revenue recognition requirements in “ Topic 605, Revenue Recognition ” and requires entities to recognize revenue in a way that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2014-09 is effective retrospectively for annual or interim reporting periods beginning after December 15, 2017, with early application not permitted. The Company is currently evaluating the impact of this standard on its financial position, results of operations and cash flows. In August 2014, the FASB issued ASU No. 2014-15, “ Presentation of Financial Statements – Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern ” (“ASU 2014-05”) which defines management’s responsibility to evaluate whether there is substantial doubt about an organization’s ability to continue as a going concern and to provide related footnote disclosures. Currently, financial statements are prepared under the presumption that the reporting organization will continue to operate as a going concern, except in limited circumstances. This going concern basis of accounting is critical to financial reporting because it establishes the fundamental basis for measuring and classifying assets and liabilities. ASU 2014-05 provides guidance regarding management’s responsibility to evaluate whether there is substantial doubt about the organization’s ability to continue as a going concern and the related footnote disclosures. The amendments are effective for the year ending December 31, 2016, and for interim periods beginning the first quarter of 2017, with early application permitted. The Company plans to adopt the provisions for the year ending December 31, 2016 and will provide such disclosures as required if there are conditions and events that raise substantial doubt about its ability to continue as a going concern. The Company currently does not expect the adoption to have a material impact on its consolidated financial statements. 12 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) In April 2015, the FASB issued ASU No. 2015-03, “ Interest - Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs ” (“ASU 2015-03”) which requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability, consistent with debt discounts. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in ASU 2015-03. The amendments in this update are effective for fiscal periods beginning on or after December 15, 2015, and interim periods within those fiscal years. The Company is currently evaluating the impact of this standard on its financial position, results of operations and cash flows. In September 2015, the FASB issued ASU No. 2015-16, “ Business Combinations (Topic 805) Simplifying the Accounting for Measurement-Period Adjustments ” which requires that an acquirer recognize adjustments to estimated amounts that are identified during the measurement period in the reporting period in which the adjustment amounts are determined. The amendments also require an entity to present separately on the face of the income statement or disclose in the notes the portion of the amount recorded in current-period earnings by line item that would have been recorded in previous reporting periods if the adjustment to the estimated amounts had been recognized as of the acquisition date. The amendments in this update are effective for fiscal periods beginning on or after December 15, 2015, and interim periods within those fiscal years. The Company plans to adopt the provisions for the year ending December 31, 2016 and currently does not expect the adoption to have a material impact on its consolidated financial statements. There were various other accounting standards and interpretations issued during 2014 and 2015 the Company has not yet been required to adopt, none of which are expected to have a material impact on its financial position, results of operations and cash flows. Acquisitions ExamWorks operates in a highly fragmented industry and as of September 30, 2015 has completed 52 acquisitions since July 14, 2008. A key component of ExamWorks’ acquisition strategy is growth through acquisitions that expand its geographic coverage, that provide new or complementary lines of business, expand its portfolio of services and that increase its market share. The Company has accounted for all business combinations using the purchase method to record a new cost basis for the assets acquired and liabilities assumed. The Company recorded, based on a preliminary purchase price allocation, intangible assets representing client relationships, tradenames, covenants not to compete, technology and the excess of purchase price over the estimated fair value of the tangible assets acquired and liabilities assumed as goodwill in the accompanying consolidated financial statements. The goodwill is attributable to synergies achieved through the streamlining of operations combined with improved margins attainable through increased market presence. The results of operations are reflected in the consolidated financial statements of the Company from the date of acquisition. (a) 2014 Acquisitions In 2014, the Company completed the following individually insignificant acquisitions, as defined in SEC Regulation S-X Rule 3-05,with an aggregate purchase price of $194.8 million, comprised of $189.0 million cash consideration less cash acquired of $1.1 million, and $6.9 million of contingent consideration. In conjunction with these 2014 acquisitions, the Company incurred aggregatetransaction costs of $1.6 million, of which $186,000 and $916,000 was incurred in the three and nine months ended September 30, 2014, respectively. The Company did not incur any costs associated with the indicated acquisitions in the first three quarters of 2015. These amounts are reported in SGA expenses in the Company’s accompanying Consolidated Statements of Comprehensive Income (Loss). These acquisitionsenhanced and expanded the presenceand service offerings of the Company. Company name Form of acquisition Date of acquisition Newton Medical Group (United States) Substantially all of the assets and assumed certain liabilities January 13, 2014 Cheselden (United Kingdom) 100% of the outstanding share capital January 16, 2014 G&L Intermediate Holdings (“Gould & Lamb”) (United States) 100% of the outstanding common stock February 3, 2014 Assess Medical Group Pty Ltd (Australia) 100% of the outstanding common stock February 14, 2014 Solomon Associates (United States) Substantially all of the assets and assumed certain liabilities May 30, 2014 Ability Services Network (United States) 100% of the outstanding common stock June6, 2014 Expert Medical Opinions (United States) Substantially all of the assets and assumed certain liabilities August 22, 2014 13 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The preliminary allocation of consideration for these acquisitions is summarized as follows (in thousands): Preliminary purchase price allocation December 31, 2014 Adjustments/ reclassifications Preliminary purchase price allocation September 30, Equipment and leasehold improvements — Customer relationships — Tradenames — Covenants not to compete — Technology — Goodwill Net deferred tax liability associated with step-up in book basis ) — ) Assets acquired and liabilities assumed, net ) Totals 91 In 2015, the Company recorded adjustments to working capital resulting in an increase in total consideration paid of $91,000. Goodwill of $116.5 million and other intangible assets of $36.7 million are expected to be deductible for U.S. federal income tax purposes, a portion of which are subject to the provisions of IRC Section 901(m) which contain certain foreign tax credit limitations. The Company believes that information gathered to date provides a reasonable basis for estimating the fair values of assets acquired and liabilities assumed but the Company is waiting for additional information necessary to finalize those fair values. Thus, the provisional measurements of fair value set forth above are subject to change. Such changes are not expected to be significant. The Company expects to complete the purchase price allocation as soon as practicable but no later than one year from the acquisition date. (b) 2015 Acquisitions In 2015, the Company completed the following individually insignificant acquisitions, as defined in SEC Regulation S-X Rule 3-05,with an aggregatepurchase price of $11.9 million, comprised of $12.6 million cash consideration less cash acquired of $655,000. In conjunction with the 2015 acquisitions, the Company incurred aggregate transaction costs of $170,000, of which $35,000 were incurred in the nine months ended September 30, 2015. These amounts are reported in SGA expenses in the Company’s accompanying Consolidated Statements of Comprehensive Income (Loss). These acquisitionsenhanced and expanded the presenceand service offerings of the Company. Company name Form of acquisition Date of acquisition ReliableRS (United States) Substantially all of the assets and assumed certain liabilities January 2, 2015 Landmark Exams & Maven Exams (United States) Substantially all of the assets and assumed certain liabilities April 14, 2015 Karen Rucas & Associates (Canada) Substantially all of the assets and assumed certain liabilities July 13, 2015 The preliminary allocation of consideration for these acquisitions is summarized as follows (in thousands): Preliminary purchase price allocation September 30, 2015 Equipment and leasehold improvements $ 79 Customer relationships Tradename Covenants not to compete Goodwill Assets acquired and liabilities assumed, net Total $ Goodwill of $5.0 million and other intangible assets of $5.4 million are expected to be deductible for U.S. federal income tax purposes. The Company believes that information gathered to date provides a reasonable basis for estimating the fair values of assets acquired and liabilities assumed but the Company is waiting for additional information necessary to finalize those fair values. Thus, the provisional measurements of fair value set forth above are subject to change. Such changes are not expected to be significant. The Company expects to complete the purchase price allocation as soon as practicable but no later than one year from the acquisition date. The 2015 acquisitions contributed $2.5 million in revenues and $27,000 in operating loss and $5.9 million in revenues and $809,000 in operating income for the three and nine months ended September 30, 2015, respectively. 14 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) (c) Pro forma Financial Information The following unaudited pro forma results of operations for the three and nine months ended September 30, 2014 and 2015 assumes that the 2014 acquisitions were completed on January 1, 2013 and the 2015 acquisitions were completed on January 1, 2014. For the three and nine months ended September 30, 2014, the pro forma results include adjustments to reflect (reduced) additional interest and other expenses,netof $(191,000) and $45,000, respectively, associated with the payoff or funding of the acquisitions assuming that acquisition related debt was incurred on those referenced above.In addition, incremental depreciation and amortization expense was recorded as if the acquisitions had occurred on the dates referenced above and amounted to $490,000 and $4.6 million, respectively, for the three and nine months ended September 30, 2014.Finally, adjustments of $237,000 and $6.4 million were made to reduce SGA expenses for the three and nine months ended September 30, 2014, respectively, principally related to certain salary and other personalexpenses attributable to the previous owners of the acquired businesses.These adjustments represent contractual reductions and are considered to be non-recurring and are not expected to have a continuing impact on the operations of the Company. For the nine months ended September 30, 2015, the pro forma results include adjustments to reflect additional interest and other expenses of $82,000 associated with the funding of the acquisitions assuming that acquisition related debt was incurred on those referenced above.In addition, incremental depreciation and amortization expense was recorded as if the acquisitions had occurred on the dates referenced above and amounted to $3,000 and $389,000 for the three and nine months ended September 30, 2015, respectively.Finally, adjustments of $(28,000) and $401,000 were made to (reduce) and increaseSGA expenses for the three and nine months ended September 30, 2015, respectively,principally related to certain salary and other personalexpenses attributable to the previous owners of the acquired businesses.These adjustments represent contractual reductions or increasesand are considered to be non-recurring and are not expected to have a continuing impact on the operations of the Company. Three months ended September Nine months ended September (In thousands, except per share data) Pro forma revenues $ Pro forma net income Pro forma incomeper share: Basic $ Pro forma incomeper share: Diluted $ The pro forma financial information presented above is not necessarily indicative of either the results of operations that would have occurred had the acquisitions been effective as of January 1 of the respective years or of future operations of the Company. Property, Equipment and Leasehold Improvements Property, equipment and leasehold improvements at December 31, 2014 and September 30, 2015, consist of the following (in thousands): Estimated useful lives (years) December 31, September 30, Building 15 $ $ Computer and office equipment 3 Furniture and fixtures 3 to 5 Leasehold improvements Lease term Less accumulated depreciation and amortization Totals $ $ 15 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Depreciation expense was $1.7 million and $4.7 million for the three and nine months ended September 30, 2014, respectively. Depreciation expense was $1.7 million and $5.0 million for the three and nine months ended September 30, 2015, respectively. Goodwill and Intangible Assets Goodwill by segment at December 31, 2014 and September 30, 2015 consists of the following (in thousands) (1): United States Canada United Kingdom Australia Total Balance at December 31, 2014 $ Goodwill acquired during the year — — Adjustments to prior year acquisitions — — — Effect of foreign currency translation — ) Balance at September 30, 2015 $ Goodwill recorded in connection with certain tax benefits to be realized in the Company’s U.S. income tax returns has been reflected in the United States segment. Intangible assets at December 31, 2014 and September 30, 2015, consist of the following (in thousands): December 31, 2014 Estimated useful lives (months) Gross carrying amount Accumulated amortization Net carrying value Amortizable intangible assets: Customer relationships 40 to 60 $ $ ) $ Tradenames 45 to 84 ) Covenants not to compete 36 ) Technology 24 to 40 ) Totals $ $ ) $ September 30, 2015 Estimated useful lives (months) Gross carrying amount Accumulated amortization Net carrying value Amortizable intangible assets: Customer relationships 40 to 60 $ $ ) $ Tradenames 45 to 84 ) Covenants not to compete 36 ) Technology 24 to 40 ) Totals $ $ ) $ 16 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The aggregate intangible amortization expense was $14.0 million and $40.2 million for the three and nine months ended September 30, 2014, respectively. The aggregate intangible amortization expense was $11.3 million and $36.6 million for the three and nine months ended September 30, 2015, respectively. The estimated future amortization expense of intangible assets is as follows (in thousands): Amount Three months ended December 31, 2015 $ Years ended December 31: Total $ Accrued Expenses Accrued expenses at December 31, 2014 and September 30, 2015 consist of the following (in thousands): December 31, September 30, Accrued compensation and benefits $ $ Accrued selling and professional fees Accrued income, value added and other taxes Accrued medical panel fees Other accrued expenses Totals $ $ Stockholders’ Equity During the nine months ended September 30, 2015, the Company issued approximately 1,107,000 shares of common stock to settle options exercised during the period. During the nine months ended September 30, 2015, the Company issued approximately 20,000 shares of common stock to settle warrants exercised during the period. During the nine months ended September 30, 2015, the Company issued approximately 91,000 shares of restricted stock with a fair value of $3.7 million to certain officers and employees for services to be provided during the next three years. The Company is recording the expenses related to these awards in SGA expenses over the requisite service period. During the nine months ended September 30, 2015, the Company issued approximately 16,000 shares of restricted stock with a fair value of $555,000 to the members of the Board of Directors as compensation for services to be provided during the next year. The Company records the expenses related to these awards in SGA expenses over the requisite service period. During the nine months ended September 30, 2015, the Company issued approximately 220,000 shares of common stock to settle restricted stock units whose restrictions were lifted during the period. During the nine months ended September 30, 2015, the Company issued approximately 122,000 shares of restricted stock to certain officers and employees in settlement of its 2014 incentive compensation plan liability. The first 50% restriction on these shares was lifted onJune 1, 2015 and the remaining 50% restriction will be lifted onJune 1, 2016. The Company records the remaining expense related to these awards in SGA expenses over the remaining service period. During the nine months ended September 30, 2015, the Company did not repurchase any shares under the share repurchase program. As of September 30, 2015, the Company has approximately 905,000 shares of common stock held as treasury shares with an average value of $9.38 per share, and the ability to repurchase an additional $10.2 million in shares of its common stock. 17 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Related Party Transactions The Senior Secured Revolving Credit Facility contains a provision requiring the Company to use a third party to perform financial due diligence for acquisitions exceeding a certain size. With the approval of the senior lender, the Company engaged RedRidge Finance Group (“RedRidge”) to assist it with financial due diligence and incurred $9,000 and $300,000 in fees, pertaining to acquisition-related work performed during the three and nine months ended September 30, 2014, respectively. The Company incurred $132,000 and $250,000 in fees pertaining to acquisition-related work performed during the three and nine months ended September 30, 2015, respectively. P&P Investment, LLC (“P&P”), a company owned by Richard Perlman and James Price, the Executive Chairman and Chief Executive Officer, respectively, of the Company, is a minority owner and lender of RedRidge. Commitments and Contingencies (a) Lease Commitments The Company and its subsidiaries lease office space and office related equipment under noncancelable operating leases with various expiration dates from 2015 through 2023. Future minimum lease payments under the operating leases for the three months ended December 31, 2015 and in each of the years subsequent to December 31, 2015 are as follows (in thousands): Amount Three months ended December 31, 2015 $ Years ended December 31: 2 Thereafter Total $ Related rent expense was $3.9 million and $11.1 million for the three and nine months ended September 30, 2014, respectively. Related rent expense was $4.4 million and $13.1 million for the three and nine months ended September 30, 2015, respectively. (b) Employee Benefit Plans The Company and certain of its subsidiaries each sponsor separate voluntary defined contribution pension plans. The plans cover employees that meet specific age and length of service requirements. The Company and certain of its subsidiaries have various matching and vesting arrangements within their individual plans. For the three and nine months ended September 30, 2014, the Company recorded $230,000 and $691,000, respectively, in compensation expense related to these plans. For the three and nine months ended September 30, 2015, the Company recorded $245,000 and $921,000, respectively, in compensation expense related to these plans. Long-Term Debt Long-term debt at December 31, 2014 and September 30, 2015 consists of the following (in thousands): December 31, September 30, Senior Unsecured Notes Payable (a) $ $ Senior Secured Revolving Credit Facility, Bank of America, N.A. (b) — Working capital facilities, Barclays (c) Less current portion — $ $ (a) In July 2011, and throughJune 2012, the Company closedthe offering of the Senior Unsecured Notes. The Senior Unsecured Notes were issued at a price of 100% of their principal amount. A portion of the gross proceeds of $250.0 million were used to repay borrowings outstanding under the Company’s Senior Secured Revolving Credit Facility and pay related fees and expenses, and the remainder was used for general corporate purposes, including acquisitions. 18 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) On April 16, 2015, the Company closed a public offering of the Notes. The Notes were issued at a price of 100% of their principal amount. The Notes are senior obligations of ExamWorks and are guaranteed by certain of ExamWorks’ existing and future U.S. subsidiaries. The gross proceeds of $500.0 million were used to repay all outstanding borrowings under the Senior Secured Revolving Credit Facility, to redeem all of the Senior Unsecured Notes, to pay related fees and expenses, and for general corporate purposes, including acquisitions. The Notes were issued under an indenture, dated as of April 16, 2015, as supplemented by a supplemental indenture, dated April 16, 2015(collectively, the “Indenture”), among the Company, the Guarantors and U.S. Bank, National Association, as trustee (the “Trustee”).The Notes are the Company’s general senior unsecured obligations, and rank equally with the Company’s existing and future senior unsecured obligations and senior to all of the Company’s further subordinated indebtedness.The Notes accrue interest at a rate of 5.625% per year, payable semi-annually in cash in arrears on April 15 and October 15 of each year, commencing October 15, 2015. Interest accrues from the issue date of the Notes. At any time on or afterApril 15, 2018, the Company may redeem some or all of the Notes at the redemption prices specifiedin the Indenture, plus accrued and unpaid interest to the date of redemption. Prior toApril 15, 2018, the Company may redeem up to 40% of the aggregate principal amount of the Notes with the net cash proceeds from certain equity offerings at a redemption price equal to105.625% of the aggregate principal amount of the Notes, plus accrued and unpaid interest, if any, provided that at least 60% of the original aggregate principal amount of the Notes remains outstanding after redemption. In addition, the Company may redeem some or all of the Notes at any time prior toApril 15, 2018 at a redemption price equal to 100% of the principal amount of the Notes plus a make whole premium described inthe Indenture, plus accrued and unpaid interest. The Indenture includes covenants which, subject to certain exceptions, limit the ability of the Company and its restricted subsidiaries (as defined in the Indenture) to, among other things, incur additional indebtedness, make certain types of restricted payments, incur liens on assets of the Company or the restricted subsidiaries, engage in asset sales and enter into transactions with affiliates. Upon a change of control (as defined in the Indenture), the Company may be required to make an offer to repurchase the Notes at 101% of their principal amount, plus accrued and unpaid interest. The Indenture also contains customary events of default. (b)On November 2, 2010, theCompany entered into the Senior Secured Revolving Credit Facility with Bank of America, N.A. The facility initially consisted of a $180.0 million revolving credit facility. The facility is available to finance the Company’s acquisition program and working capital needs. On April 16, 2015, the Company amended and restated the terms of its Senior Secured Revolving Credit Facility in connection with the offering of the Notes pursuant to an amended and restated credit agreement (the “Amended and Restated Credit Facility”) dated April 16, 2015. The Amended and Restated Credit Facility provides for up to $300.0 million of revolving extensions of credit outstanding at any time (including revolving loans, swingline loans and letters of credit). During the term of the Amended and Restated Credit Facility, the Company has the right, subject to compliance with the covenants specified in the Amended and Restated Credit Facility and the Notes, to increase the revolving extensions under the Amended and Restated Credit Facility to a maximum of $400.0 million. The term of the Senior Secured Revolving Credit Facility was extended for five years from the date of the amendment to April 2020. Borrowings under the Senior Secured Revolving Credit Facility, as amended, bear interest, at either (i) LIBOR plus the applicable margin or (ii) a base rate (equal to the highest of (a) the federal funds rate plus 0.5%, (b) the Bank of America prime rate and (c) LIBOR (using a one-month period) plus 1.0%), plus the applicable margin, as the Company elects. The applicable margin means a percentage per annum determined in accordance with the following table: Pricing Tier Consolidated Senior Secured Leverage Ratio Commitment Fee/Unused Line Fee Letter of Credit Fee Eurocurrency Rate Loans Base Rate Loans 1 ≥ to 1.0 % 2 ≥ to 1.0 but < to 1.0 % 3 ≥ to 1.0 but < to 1.0 % 4 ≥ to 1.0 but < to 1.0 % 5 < to 1.0 % In the event of default, the outstanding indebtedness under the facility will bear interest at an additional 2%. 19 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) The Senior Secured Revolving Credit Facility contains restrictive covenants, including among other things financial covenants requiring the Company to not exceed a maximum consolidated senior secured leverage coverage ratio, a maximum total consolidated leverage ratio and to maintain a minimum consolidated fixed charge coverage ratio. The Senior Secured Revolving Credit Facility also restricts the Company’s ability (subject to certain exceptions) to incur indebtedness, prepay or amend other indebtedness, create liens, make certain fundamental changes including mergers or dissolutions, pay dividends and make other payments in respect of capital stock, make certain investments, sell assets, change its lines of business, enter into transactions with affiliates and other corporate actions. On June 1, 2015 the Company entered into a first amendment to the Senior Secured Revolving Credit Facility (“First Amendment”). The First Amendment amended thedefinition of “Change of Control” in the Senior Secured Revolving Credit Facility. As of September 30, 2015, the Company had no amount outstanding under the Senior Secured Revolving Credit Facility, resulting in $300.0 million of undrawn commitments. (c) On September 29, 2010, the Company’s indirect 100% ownedsubsidiary UK Independent Medical Services Limited (“UKIM”) entered into a Sales Finance Agreement (the “UKIM SFA”) with Barclays Bank PLC (“Barclays”), pursuant to which Barclays provides UKIM a working capital facility of up to £5,000,000, subject to the terms and conditions of the UKIM SFA. The working capital facility bore a discount margin of 2.5% over Base Rate and served to finance UKIM’s unpaid account receivables.The working capital facility had a minimum term of 36 months. On June 28, 2013, UKIM entered into an amendment to extend the term of the existing UKIM SFA by 24 months from June 28, 2013, to amend the discount margin to 2.4% over Base Rate (0.5% rate on September 30, 2015) and to provide that payments by UKIM for certain non-working capital purposes are permitted under the UKIM SFA. Further, on April 16, 2015, UKIM entered into an amendment to extend the term of the existing UKIM SFA for an additional 36 months from the amendment date. The working capital facility operates on a co-terminus and cross-default basis with other facilities provided by Barclays and with the Senior Secured Revolving Credit Facility. As of September 30, 2015, UKIM had $6.9 million outstanding under the working capital facility, resulting in approximately $699,000 in availability. On May 12, 2011, the Company’s indirect 100% owned subsidiary Premex Group Limited (“Premex”) entered into a Sales Finance Agreement (the “Premex SFA”) with Barclays, pursuant to which Barclays provides Premex a working capital facility of up to £26,500,000, subject to the terms and conditions of the Premex SFA. The working capital facility bears a discount margin of 2.4% over Base Rate (0.5% rate on September 30, 2015) and serves to finance Premex’s unpaid account receivables.The working capital facility had a minimum term of 36 months. On June 28, 2013, Premex entered into an amendment to extend the term of the existing Premex SFA by 24 months from June 28, 2013, and to provide that payments by Premex for certain non-working capital purposes are permitted under the Premex SFA. Further, on April 16, 2015, Premex entered into an amendment to extend the term of the existing Premex SFA foran additional 36 months from the amendment date. The working capital facility operates on a co-terminus and cross-default basis with other facilities provided by Barclays and with the Senior Secured Revolving Credit Facility. As of September 30, 2015, Premex had $32.0 million outstanding under the working capital facility, resulting in approximately $8.2 million in availability. As of September 30, 2015, future maturities of long-term debt were as follows (in thousands): Amount Three months ended December 31, 2015 $ — Years ended December 31: — — — Thereafter Total $ 20 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Financial Instruments The FASB issued ASC Topic 815, Derivatives and Hedging (“ASC 815”) which establishes accounting and reporting standards for derivative instruments. ASC 815 requires an entity to recognize all derivatives as either assets or liabilities and measure those instruments at fair value. Derivatives that do not qualify as a hedge must be adjusted to fair value in earnings. If the derivative does qualify as a hedge under ASC 815, changes in the fair value will either be offset against the change in fair value of the hedged assets, liabilities or firm commitments or recognized in accumulated other comprehensive income (loss) until the hedged item is recognized in earnings. The ineffective portion of a hedge’s change in fair value will be immediately recognized in earnings. Beginning in the second quarter of 2013, in order to protect against foreign currency exposure in its Australian operations, the Company entered into forward foreign currency contracts as a hedge of AUD $60.0 million of its net investment in Australia. Beginning in the third quarter of 2013, the Company also entered into forward foreign currency contracts as a hedge of £40.0 million of its net investment in the U.K. The Company settled certain of its hedge positions during the 2015 year and received $4.1 million in net proceeds. This amount was classified in accumulated other comprehensive loss in the Company’s Consolidated Balance Sheet (see Note 2), offsetting the currency translation adjustment of the related net investment that is also recorded in accumulated other comprehensive loss, and is reported net of the effect of income taxes. As of December 31, 2014, the Company had a net asset of $272,000 recorded in other current liabilities with the offsetting net unrealized gain being recorded in accumulated other comprehensive loss in its Consolidated Balance Sheets associated with open forward foreign currency contracts which matured in January of 2015. As of September 30, 2015, the Company had a gross asset of $2.4 million recorded in other current assets, with the offsetting net unrealized gain being recorded in accumulated other comprehensive income (loss) in its Consolidated Balance Sheets associated with open forward foreign currency contracts which matured in October of 2015. The Company does not enter into derivative transactions for speculative purposes. Income Taxes In preparing its consolidated financial statements, the Company estimates income taxes in each of the jurisdictions in which it operates. This process involves estimating actual current tax exposure together with assessing temporary differences resulting from differing treatment of items for tax and financial reporting purposes. These differences result in deferred income tax assets and liabilities. Additionally, the Company currently has significant deferred tax assets and other deductible temporary differences including basis differences between intangible assets. The Company does not provide a valuation allowance against its deferred tax assets as the Company believes that it is more likely than not that all of the deferred tax assets will be realized based on available evidence including scheduled reversal of deferred tax liabilities, projected future taxable income and other tax planning considerations. The Company applies the provisions of ASC 740 as it relates to uncertain tax positions. This interpretation prescribes a comprehensive model for how a company should recognize, measure, present and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return. ASC 740 states that a tax benefit from an uncertain tax position may be recognized only if it is “more likely than not” that the position is sustainable, based on its technical merits. The tax benefit of a qualifying position is the largest amount of tax benefit that is greater than 50% likely of being realized upon settlement with a taxing authority having full knowledge of all relevant information. The Company recognizes interest and penalties accrued related to unrecognized tax benefits in income tax expense. The following table summarizes the activity related to the unrecognized tax benefits for the nine months ended September 30, 2015, (in thousands) Balance at January 1, 2015 $ Increase to prior year tax positions ) Increase to current year tax positions 70 Expiration of the statute of limitations for the assessment of taxes ) Decrease related to settlements — Balance at September 30, 2015 $ The Company is no longer subject to U.S. federal income and state tax return examinations by tax authorities for tax years before 2010 and 2009, respectively. The Company operates in multiple taxing jurisdictions and faces audits from various tax authorities. The Company remains subject to examination until the statute of limitations expires for the respective tax jurisdiction. The Company does not anticipate that the amount of the unrecognized benefit will significantly increase or decrease within the next 12 months. Undistributed earnings of the Company’s foreign subsidiaries are considered indefinitely reinvested and, accordingly, no provision for U.S. federal income taxes has been recorded. Deferred taxes are provided for earnings outside the United States when those earnings are not considered indefinitely reinvested. 21 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Segment and Geographical Information The Company applies the provisions of ASC Topic 280, Segment Reporting , (“ASC 280”). ASC 280, which is based on a management approach to segment reporting, establishes requirements to report selected segment information quarterly and to report annually entity-wide disclosures about products, major customers and the geographies in which the entity holds material assets and reports revenue. An operating segment is defined as a component that engages in business activities whose operating results are reviewed by the chief operating decision maker (“CODM”) and for which discrete financial information is available. Based on the provisions of ASC 280, the Company has determined that it operates in four geographic segments: the United States, Canada, the United Kingdom and Australia. The CODM evaluates segment performance based on revenues and segment profit, as defined below. The Company’s corporate costs and assets are all incurred in the United States and are included in the United States segment, as this is consistent withhow they are presented and reviewed by the CODM. The accounting policies of the operating segments are the same as those described in the summary of significant accounting policies. Information relating to the Company’s product groups (IMEs, peer review, bill review, Medicare compliance, case management and other related services) is as follows (in thousands): Revenues : For the three months ended September 30, For the nine months ended September 30, IME and other related services (1) $ Peer and bill reviews, Medicare compliance services and case management services (1) Total revenues $ Includes the results of certain of the Company’s service centers acquired whose revenues are generated substantially through the indicated product group. Outside of this presentation, other product groups are not tracked within the Company’s financial systems. Additionally, other related services, which include any Medicare compliance services and case management services completed at the Company’s historic service centers in the periods presented,are not separately captured within the Company’s financial systems and have been included with IME services in the above presentation as separate presentation is not practicable. With the Company’s acquisition of Gould & Lamb in February of 2014 and Ability Services Network and MedAllocators in June of 2014, Medicare compliance services and case management services have been added to the presentation above. None of the individual services within the peer and bill reviews, Medicare compliance services and case management services category above represent more than 10% of consolidated revenues. 22 EXAMWORKS GROUP, INC. AND SUBSIDARIES Notes to Consolidated Financial Statements (Unaudited) Information relating to the Company’s geographic segments is as follows (in thousands)(1): United States Canada United Kingdom Australia Total Three months ended September 30, 2014 Revenues $ Segment profit Depreciation and amortization expense Capital expenditures ) (3 ) Nine months ended September 30, 2014 Revenues $ Segment profit Depreciation and amortization expense Capital expenditures ) Total assets (3) Long-lived assets (2)(3) Three months ended September 30, 2015 Revenues $ Segment profit Depreciation and amortization expense 61 Capital expenditures ) Nine months ended September 30, 2015 Revenues $ Segment profit Depreciation and amortization expense Capital expenditures ) Total assets (3) Long-lived assets (2)(3) (1) For segment purposes, the Company defines “segment profit” as earnings before interest expenses, income taxes, depreciation and amortization, share-based compensation expenses,acquisition related transaction costs and other expenses. A consolidated reconciliation from segment profit to income from operations is included below. (2) Long-lived assets are noncurrent assets excluding deferred tax assets and deferred financing costs. (3) Total assets andlong-lived assets include goodwill. Goodwill recorded in connection with certain tax benefits to be realized in the Company’s U.S. income tax returnshas been reflected in the United States segment. A reconciliation of segment profit to consolidatedincome from operationsis as follows (in thousands): For the three months ended September 30, For the nine months ended September 30, Segment Profit $ Depreciation and amortization ) Share-based compensation expense ) Acquisition related transaction costs ) Other income (expenses) ) 84 ) Income from operations $ 23 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Condensed Consolidating Financial Information of Guarantor Subsidiaries The Company has outstanding certain indebtedness that is guaranteed by all of its U.S. subsidiaries. However, the indebtedness is not guaranteed by the Company’s foreign subsidiaries. The guarantor subsidiaries are 100% ownedand the guarantees are made on a joint and several basis, and are full and unconditional. Separate consolidated financial statements of the guarantor subsidiaries have not been presented because management believes that such information would not be material to investors. However, condensed consolidating financial information as of December 31, 2014 and September 30, 2015, and for the three and nine months ended September 30, 2014 and 2015 is presented below. The Company (issuer of the Senior Unsecured Notes) was formed in September 2010 to implement a holding company organizational structure. As a result, all operating activities are conducted through the Company’s 100% ownedsubsidiaries. Condensed Consolidating Statement of Operations for the three months ended September 30, 2014 (In thousands) Guarantor Subsidiaries Non- Guarantor Subsidiaries ExamWorks Group, Inc. (Parent Corporation) Consolidation and Elimination Entries Consolidated Totals Revenues $ $ $ — $ — $ Costs and expenses: Costs of revenues — — Selling, general and administrative expenses — — Depreciation and amortization — — Total costs and expenses — — Income from operations — — Interest and other expenses, net — — Income before income taxes — — Provision for income taxes — — Net income before earnings of consolidated subsidiaries $ $ $ — $ — $ Net income (loss) of consolidated subsidiaries — ) — Net income (loss) $ ) $ 24 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Condensed Consolidating Statement of Operations for the nine months ended September 30, 2014 (In thousands) Guarantor Subsidiaries Non- Guarantor Subsidiaries ExamWorks Group, Inc. (Parent Corporation) Consolidation and Elimination Entries Consolidated Totals Revenues $ $ $ — $ — $ Costs and expenses: Costs of revenues — — Selling, general and administrative expenses — — Depreciation and amortization — — Total costs and expenses — — Income from operations — — Interest and other expenses, net — — Income before income taxes — — Provision for income taxes — — Net income (loss) before earnings of consolidated subsidiaries $ $ ) $ — $ — $ Net income (loss) of consolidated subsidiaries ) — ) — Net income (loss) $ $ ) $ ) $ $ Condensed Consolidating Statement of Operations for the three months ended September 30, 2015 (In thousands) Guarantor Subsidiaries Non- Guarantor Subsidiaries ExamWorks Group, Inc. (Parent Corporation) Consolidation and Elimination Entries Consolidated Totals Revenues $ $ $ — $ — $ Costs and expenses: Costs of revenues — — Selling, general and administrative expenses — — Depreciation and amortization — — Total costs and expenses — — Income from operations — — Interest and other expenses, net — — Income before income taxes — — Provision for income taxes — — Net income before earnings of consolidated subsidiaries $ $ $ — $ — $ Net income (loss) of consolidated subsidiaries — ) — Net income (loss) $ ) $ 25 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Condensed Consolidating Statement of Operations for the nine months ended September 30, 2015 (In thousands) Guarantor Subsidiaries Non- Guarantor Subsidiaries ExamWorks Group, Inc. (Parent Corporation) Consolidation and Elimination Entries Consolidated Totals Revenues $ $ $ — $ — $ Costs and expenses: Costs of revenues — — Selling, general and administrative expenses — — Depreciation and amortization — — Total costs and expenses — — Income from operations — — Interest and other expenses, net — — Income (loss) before income taxes ) — — Provision (benefit) for income taxes ) — — ) Net income (loss) before earnings of consolidated subsidiaries $ ) $ $ — $ — $ Net income (loss) of consolidated subsidiaries — ) — Net income (loss) $ ) $ 26 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Condensed Consolidating Balance Sheet as of December 31, 2014 (In thousands) Guarantor Subsidiaries Non-Guarantor Subsidiaries ExamWorks Group, Inc. (Parent Corporation) Consolidation and Elimination Entries Consolidated Totals Assets Current assets: Cash and cash equivalents $ $ $ — $ — $ Accounts receivable, net — — Intercompany receivable — ) — Prepaid expenses — — Deferred tax assets — — (4 ) Other current assets — — Total current assets ) Property, equipment and leasehold improvements, net — — Investment in subsidiaries — ) — Intercompany notes receivable — ) — Goodwill — — Intangible assets, net — — Long-term accounts receivable, less current portion — — — Deferred tax assets, noncurrent — — Deferred financing costs, net 29 — — Other assets — — Total assets $ ) $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ $ — $ — $ Intercompany payable — ) — Accrued expenses — — Accrued interest expense — — — Deferred revenue — — Deferred tax liability — 4 — (4 ) — Current portion of contingent earnout obligation — — — Current portion of working capital facilities — — — Other current liabilities — — Total current liabilities ) Senior unsecured notes payable — — — Senior secured revolving credit facility and working capital facilities, less current portion — — — Intercompany notes payable — ) — Long-term contingent earnout obligation, less current portion — — — Other long-term liabilities — — Total liabilities ) Commitments and contingencies Stockholders’ equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ ) $ 27 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Condensed Consolidating Balance Sheet as of September 30, 2015 (In thousands) Guarantor Subsidiaries Non-Guarantor Subsidiaries ExamWorks Group, Inc. (Parent Corporation) Consolidation and Elimination Entries Consolidated Totals Assets Current assets: Cash and cash equivalents $ $ $ — $ — $ Accounts receivable, net — — Intercompany receivable — ) — Prepaid expenses — — Deferred tax assets 96 — — Other current assets — — Total current assets ) Property, equipment and leasehold improvements, net — — Investment in subsidiaries — ) — Intercompany notes receivable — ) — Goodwill — — Intangible assets, net — — Long-term accounts receivable, less current portion — — — Deferred tax assets, noncurrent — — Deferred financing costs, net — — Other assets — — Total assets $ ) $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ $ — $ — $ Intercompany payable — ) — Accrued expenses — — Accrued interest expense — — — Deferred revenue — — Other current liabilities — — Total current liabilities ) Senior unsecured notes payable — — — Senior secured revolving credit facility and working capital facilities — — — Intercompany notes payable — ) — Deferred tax liability, noncurrent — — — Other long-term liabilities — — Total liabilities ) Commitments and contingencies Stockholders’ equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ ) $ 28 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Condensed Consolidating Statement of Cash Flows for the nine months ended September 30, 2014 (In thousands) Guarantor Subsidiaries Non-Guarantor Subsidiaries ExamWorks Group, Inc. (Parent Corporation) Consolidation and Elimination Entries Consolidated Totals Net cash provided by operating activities $ $ $ — $ — $ Investing activities: Cash paid for acquisitions, net ) ) — — ) Purchases of equipment and leasehold improvements, net ) ) — — ) Working capital and other settlements for acquisitions ) ) — — ) Cash paid for foreign currency net investment hedge ) — — — ) Other ) — — — ) Net cash used in investing activities ) ) — — ) Financing activities: Borrowings under senior secured revolving credit facility — — — Proceeds from the exercise of options and warrants — — Excess tax benefit related to share- based compensation — — Net borrowings under working capital facilities — — Payment of deferred financing costs — ) — ) Repayment of subordinated unsecured notes payable ) — — — ) Payment of contingent earnout obligation — ) — — ) Repayment under senior secured revolving credit facility — — ) — ) Intercompany notes and investments and other — ) — ) Net cash provided by financing activities — — Exchange rate impact on cash and cash equivalents — ) — — ) Net increase (decrease) in cash and cash equivalents ) — — ) Cash and cash equivalents, beginning of period — — Cash and cash equivalents, end of period $ $ $ — $ — $ 29 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Condensed Consolidating Statement of Cash Flowsfor the nine months ended September 30, 2015 (In thousands) Guarantor Subsidiaries Non-Guarantor Subsidiaries ExamWorks Group, Inc. (Parent Corporation) Consolidation and Elimination Entries Consolidated Totals Net cash provided by operating activities $ $ $ — $ — $ Investing activities: Cash paid for acquisitions, net ) ) — — ) Purchases of equipment and leasehold improvements, net ) ) — — ) Working capital and other settlements for acquisitions ) — — — ) Cash proceeds from foreign currency net investment hedge — — — Other ) — — — ) Net cash used in investing activities ) ) — — ) Financing activities: Borrowings under senior unsecured notes — — — Borrowings under senior secured revolving credit facility — — — Proceeds from the exercise of options and warrants — — — Excess tax benefit related to share- based compensation — — — Net borrowings under working capital facilities — ) — — ) Repayment of contingent earnout obligation — ) — — ) Payment of deferred financing costs — ) ) — ) Payment for early redemption of senior unsecured notes — — ) — ) Repayment under senior secured revolving credit facility — — ) — ) Repayments under senior unsecured notes — — ) — ) Intercompany notes and investments and other — ) — — Net cash provided by (used in)financing activities ) — — Exchange rate impact on cash and cash equivalents — ) — — ) Net increase in cash and cash equivalents — — Cash and cash equivalents, beginning of period — — Cash and cash equivalents, end of period $ $ $ — $ — $ 30 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) (1 5 ) Subsequent Events Acquisitions On October 30, 2015 the Company completed the asset acquisition of F.C.M.E. Management, Inc. and Independent Diagnostics Testing, Inc (collectively “First Choice”) an IME provider based in Buffalo, NY, with annual revenues of approximately $24.0 million, strengthening its market position in the IME Industry. Share Repurchase On November 3, 2015 the Board of Directors approved an increase to the previously authorized share repurchase program. The Company is now authorized to repurchase up to $75.0 million of outstanding shares of the Company's common stock, of which approximately $65.0 million is currently available. 31 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-looking Statements Unless the context indicates otherwise, references in this Quarterly Report on Form 10-Q to “ExamWorks,” “the Company,” “we,” “our,” and “us” mean ExamWorks Group, Inc. and its consolidated subsidiaries. The following discussion and analysis of our financial condition and results of operations should be read together with our consolidated financial statements and the related notes and the other financial information appearing elsewhere in this Quarterly Report on Form 10-Q. This Quarterly Report on Form 10-Q contains forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, that involve risks and uncertainties. Forward-looking statements convey current expectations or forecasts of future events for ExamWorks. All statements contained in this report other than statements of historical fact, including statements regarding our future results of operations and financial position, business strategy and plans, and our objectives for future operations, are forward-looking. You can identify forward-looking statements by terminology such as “project,” “believe,” “anticipate,” “plan,” “expect,” “estimate,” “intend,” “should,” “would,” “could,” “will,” “can,” “continue,” or “may,” or the negative of these terms or other similar expressions that convey uncertainty of future events or outcomes. Such forward-looking statements are subject to risks, uncertainties and other factors that could cause actual results and the timing of certain events to differ materially from future results expressed or implied by such forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in the section titled “Risk Factors,” set forth in Part II, Item 1A. of this Quarterly Report on Form 10-Q and elsewhere in this report, and in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The forward-looking statements in this Quarterly Report on Form 10-Q represent our views as of the date of this report. Subsequent events and developments may cause our views to change. While we may elect to update these forward-looking statements at some point in the future, we have no current intention of doing so except to the extent required by applicable law. You should, therefore, not rely on these forward-looking statements as representing our views as of any date subsequent to the date of this report. Our Business We are a leading provider of independent medical examinations (“IMEs”), peer and bill reviews, Medicare compliance services, case management services and other related services, which include legal support services, administrative support services and medical record retrieval services. We were incorporated as a Delaware corporation on April 27, 2007. From July 14, 2008 through the date of this filing, we have acquired 53 IME services businesses, including a leading provider of software solutions to the IME industry. We currently operate out of 67 service centers servicing all 50 U.S. states, Canada, the United Kingdom and Australia. We conduct our business through four geographic segments: the United States, Canada, the United Kingdom and Australia. We provide our services to property and casualty insurance carriers, law firms, third-party claim administrators, government agencies, and state funds that use independent services to confirm the veracity of claims by sick or injured individuals and to facilitate the delivery and quality of cost-effective care for workers’ compensation, automotive, personal injury liability and disability insurance coverage. We help our clients manage costs and enhance their risk management processes by verifying the validity, nature, cause and extent of claims, identifying fraud and providing fast, efficient and quality IME services. We provide our clients with the local presence, expertise and broad geographic coverage they increasingly require. Our size and geographic reach give our clients access to our medical panel of credentialed physicians and other medical providers and our proprietary information technology infrastructure that has been specifically designed to streamline the complex process of coordinating referrals, scheduling appointments, complying with regulations and client reporting. Our primary service is to provide IMEs that give our clients authoritative and accurate answers to questions regarding the nature and permanency of medical conditions or personal injury, their cause and appropriate treatment. Additionally, we provide peer and bill reviews, which consist of medical opinions by members of our medical panel without conducting physical exams, and the review of physician and hospital bills to examine medical care rendered and its conformity to accepted standards of care. Prior to our acquisition of MES Group, Inc. (“MES”) in February 2011, we marketed our servicesprimarily under the ExamWorks brand. Initially with the MES acquisition and subsequently with the Premex Group Limited (“Premex”) and MedHealth Holdings Pty. Limited (“MedHealth”) acquisitions, we began to market our services under several brands, including but not limited to, ExamWorks, MES, Premex and MedHealth.Further, with the acquisition of Gould & Lamb in February 2014 and Ability Services Network and MedAllocators inJune 2014, we expanded our presence in Medicare compliance services, including Medicare set-aside and reporting services, that help mitigate costs and promote compliance, and case management services, which include managing the medical and vocational cases of injured workers to facilitate timely recovery and/or return to work. These services are marketed under ExamWorks Clinical Solutions. 32 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Significant Recent Developments Acquisitions A key feature of our strategy is to grow our business organically by selling additional services to existing clients, cross-selling into additional insurance lines of business and expanding our geographic footprint with existing clients. Because we operate in a highly fragmented industry, and have completed numerous acquisitions, another component of our business strategy has historically been and continues to be growth through acquisitions that expand our geographic coverage, provide new or complementary lines of business, expand our portfolio of services, and increase our market share. For example, our acquisition of MedHealth in August 2012 enabled us to enter the Australian market and expand our range of clients and services, and increase our international market presence. Similarly, our acquisitions of Gould & Lamb in February 2014 and Ability Services Network and MedAllocators inJune 2014 enabled us to expand our presence in the Medicare compliance services and case management services markets and offer a wider range of services to new and existing clients. To date, we have completed 53 acquisitions and below we include the acquisitions completed in 2014 and 2015: Acquisition Date Name October 30, 2015 • First Choice July 13, 2015 • Karen Rucas & Associates April 14, 2015 • Landmark Exams & Maven Exams January 2, 2015 • ReliableRS August 22, 2014 • Expert Medical Opinions June 6, 2014 • Ability Services Network and MedAllocators May 30, 2014 • Solomon Associates February 14, 2014 • Assess Medical February 3, 2014 • Gould & Lamb January 16, 2014 • Newton Medical Group January 13, 2014 • Cheselden Sources of Revenues and Expenses Revenues We derive revenue primarily from fees charged for independent medical examinations, peer and bill reviews, Medicare compliance services, case management services and other related services, which include litigation support services, administrative support services and medical record retrieval services. Revenues are recognized at the time services have been performed and, if applicable, at the time the report is shipped to the end user. We expect revenue to continue to increase through acquisition and organic growth.Our revenue is derived from services performed in different geographic areas. Certain agreements with customers in the U.K. include provisions whereby collection of the amounts billed are contingent on the favorable outcome of the claim.We have deemed these provisions to preclude revenue recognition at the time of performance, as collectability is not reasonably assured and thecash paymentsare contingent, and are deferring these revenues, net of estimated costs, until the case has been settled and the contingency has been resolved and the cash has been collected. Costs of revenues Costs of revenues are comprised of fees paid to members of our medical panel; other direct costs including transcription, film and medical record obtainment and transportation; and other indirect costs including labor and overhead related to the generation of revenue. We expect these operationally driven costs to increase to support future revenue growth and as we continue to grow through acquisitions. Selling, general and administrative expenses Selling, general and administrative (“SGA”) expenses consist primarily of expenses for administrative, human resource related, corporate information technology support, legal (primarily from transaction costs related to acquisitions), finance and accounting personnel, professional fees (primarily from transaction costs related to acquisitions), insurance and other corporate expenses. We expect that SGA expenses will increase as we continue to add personnel to support the growth of our business and pursue acquisition growth. In addition, we may incur additional personnel expenses, professional service fees, including audit and legal, investor relations, costs of compliance with securities laws and regulations, and higher director and officer insurance costs related to operating as a public company. As a result, we expect that our SGA expenses will continue to increase in the future but decrease as a percentage of revenue over time as our revenue increases. Depreciation and amortization Depreciation and amortization (“D&A”) expense consists primarily of amortization of our finite lived intangible assets obtained through acquisitions completed to date and, to a lesser extent, depreciation of property, equipment and leasehold improvements. We expect that depreciation and amortization expense will decrease as a percentage of revenues as our finite lived intangible assets become fully amortized. 33 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Results of Operations As stated previously, our revenues consist primarily of fees charged for IME services performed. What we are able to charge per IME service performed depends on many factors relating to the type of IME services that our clients request. Those factors include, among others,(1) the line of business (e.g., worker’s compensation, automotive or liability claim), (2) product group (e.g., IME or peer review), (3) the geographic location of the claimant and (4) the medical panel provider we are able to use and his or her specialty. These factors impact the revenue generated by each IME service request differently and are largely out of our control. As a result, our management team focuses its efforts on increasing the volume of IME service requests received and completed and not necessarily their type. Changes in revenue that we cannot attribute to increases or decreases in volume we attribute to changes in sales mix. Our largest cost is payments made to members of our medical panel. For the majority of our revenues, these costs are variable, as most of the medical panel members are independent contractors, allowing us to maintain and manage our costs of revenues more effectively. The following table sets forth our consolidated statements of operations data for each of the periods indicated (in thousands, except per share data): For the three months ended September 30, For the nine months ended September 30, Revenues $ Costs and expenses: Costs of revenues Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Income from operations Interest and other expenses, net Income before income taxes Provision (benefit) for income taxes ) Net income $ Per share data Net incomeper share Basic $ Diluted $ Weighted average number of common shares outstanding Basic Diluted Other Financial Data: Adjusted EBITDA(1) $ Adjusted EBITDA is a non-GAAP measure that is described and reconciled to net income in the next section and is not a substitute for the GAAP equivalent. Adjusted EBITDA In connection with the ongoing operation of our business, our management regularly reviews Adjusted EBITDA, a non-GAAP financial measure, to assess our performance. We define Adjusted EBITDA as earnings before interest, taxes, depreciation, amortization, acquisition-related transaction costs, share-based compensation expenses, and other expenses. We believe that Adjusted EBITDA is an important measure of our operating performance because it allows management, lenders, investors and analysts to evaluate and assess our core operating results from period to period after removing the impact of changes to our capitalization structure, acquisition related costs, income tax status, and other items of a non-operational nature that affect comparability. We believe that various forms of the Adjusted EBITDA metric are often used by analysts, investors and other interested parties to evaluate companies such as ours for the reasons discussed above. Additionally, Adjusted EBITDA is used to measure certain financial covenants in our credit facility. Adjusted EBITDA is also used for planning purposes and in presentations to our Board of Directors as well as in our incentive compensation programs for our employees. Non-GAAP information should not be construed as an alternative to GAAP information, as the items excluded from the non-GAAP measures often have a material impact on our financial results. Management uses, and investors should use, non-GAAP measures in conjunction with our GAAP results. 34 EXAMWORKS GROUP, INC. AND SUBSIDIARIES The following table presents a reconciliation to Adjusted EBITDA from net income, the most comparable GAAP measure, for each of the periods indicated (in thousands): For the three months ended September 30, For the nine months ended September 30, Net income $ Share-based compensation expense (1) Depreciation and amortization Acquisition-related transaction costs Other (income) expenses (2) ) ) Interest and other expenses, net Provision (benefit) for income taxes ) Adjusted EBITDA Share-based compensation expense of $444,000 and $1.6 million is included in costs of revenues for the three and nine months ended September 30, 2014, respectively, and the remainder is included in SGA expenses. Share-based compensation expense of $259,000 and $987,000 million is included in costs of revenues for the three and nine months ended September 30, 2015, respectively, and the remainder is included in SGA expenses. Other expenses consist principally of integration related expenses, such as facility termination, severance and relocation costs and gains or losses on earnout settlementsassociatedwith our acquisition strategy. Comparison of the Three Months Ended September 30, 2015 and 2014 Revenues . Revenues were $206.0 million for the three months ended September 30, 2015 compared to $204.1 million for the three months ended September 30, 2014, an increase of $2.0 million, or 1%. Of the increase in revenues compared to 2014, $3.0 million, or 1.5%, was attributable to acquisitions completed in 2014 and 2015offset by a decrease of$1.0 million, or0.5%, due primarilyto the negative impact of foreign currency on our existing businesses. ● U.S. segment revenues were $128.8 million for the three months ended September 30,2015 compared to $123.1 million for the three months ended September 30, 2014, an increase of $5.7 million, or 5%. Of the increase in U.S. revenues compared to 2014, $2.8 million, or 2.3%, was attributable to acquisitions completed in 2014 and 2015 and $2.9 million, or 2.3%, was due to growth in our existing businesses, of which approximately 65% related to increases in our IME and related services product group. The growth in the existing businesses was due to an approximate 4% increase in service volumes, offset by an unfavorable change in sales mix. ● Canada segment revenues were $9.6 million for the three months ended September 30, 2015 compared to $8.1 million for the three months ended September 30, 2014, an increase of $1.5 million or 19%. Excluding the impact of currency, the existing Canada businesses grew 40.4%. The constant currency growth in Canada revenues compared to 2014 was due primarily to a favorable change in sales mix, and to a lesser extent, increases in IME service volumes. ● U.K. segment revenues were $46.9 million for the three months ended September 30, 2015 compared to $48.9 million for the three months ended September 30, 2014, a decrease of $2.0 million, or 4%. Excluding the impact of currency, the existing U.K. businesses grew 3.6%. Theconstant currency growthin the existing businesses was due to increased IME service volumes, offset by an unfavorable change in sales mix. ● Australia segment revenues were $20.7 million for the three months ended September 30, 2015 compared to $24.0 million for the three months ended September 30, 2014, a decrease of $3.3 million, or 14%. Excluding the impact of currency, the existing Australian businesses grew 10.0%. The constant currency growth in the existing business was primarily due to increased a favorable change in sales mix, and to a lesser extent, increased IME service volumes. Costs of revenues. Costs of revenues were $134.4 million for the three months ended September 30, 2015 compared to $130.6 million for the three months ended September 30, 2014, an increase of $3.8 million, or 3%. Of the increase in costs of revenues compared to 2014, $2.1 million, or 1.6%, was attributable to acquisitions completed in 2014 and 2015 and $1.7 million, or 1.3%, was related to our existing businesses primarily attributable to increased fees paid to members of our medical panel and, to a lesser extent, an increase in other direct costs. Costs of revenues as a percentage of revenues was 65.3% for the three months ended September 30, 2015, a 1.3% increase from the 64.0% for the three months ended September 30, 2014. The increase was due to a change in sales mix and a legislative impact on our U.K. business. 35 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Selling, general and administrative. SGA expenses were $40.5 million for the three months ended September 30, 2015 compared to $43.5 million for the three months ended September 30, 2014, a decrease of $3.1 million, or 7%. Of the decrease in SGA expenses compared to 2014, $3.5 million, or 8%, was attributable to improvements in our existing businesses, offset by an increase of $412,000, or 1%, attributable acquisitions completed in 2014 and 2015. The improvements were primarily attributable to reductions in referral commissions in our U.K. business of approximately $1.6 million, reduced personnel expenses of approximately $1.0 million and $585,000 in reduced travel and acquisition related transaction costs. Depreciation and amortization. D&A expenses were $13.0 million for the three months ended September 30, 2015 compared to $15.7 million for the three months ended September 30, 2014, a decrease of $2.7 million, or 17%. Of the decrease in D&A expenses compared to 2014, $3.2 million, or 20%, was attributable to our existing businesses as historic finite-lived intangible and tangible assets became fully amortized, offset by an increase due to acquisitions completed in 2014 and 2015. Interest and other expenses, net. Interest and other expenses, net, were $8.0 million for the three months ended September 30, 2015 compared to $8.4 million for the three months ended September 30, 2014, a decrease of $355,000, or 4%. Interest andother expenses, net, decreased primarily due to the change in our debt profile from the comparable period of the 2014 year. Provision for income taxes. Provision for income taxes was $3.0 million for the three months ended September 30, 2015 compared to $2.5 million for the three months ended September 30, 2014, an increase of $508,000, or 21%. Our effective income tax rate was 29.4% and 42.0% for the three months ended September 30, 2015 and 2014, respectively. The tax rates in the 2015 and 2014 periods were impacted primarily by elections made for certain foreign acquisitions, foreign rate differentialsand non-deductible items. Net income. For the foregoing reasons, net income was $7.2 million for the three months ended September 30, 2015 compared to net income of $3.4 million for the three months ended September 30, 2014. Adjusted EBITDA. Adjusted EBITDA was $37.1 million for the three months ended September 30, 2015 compared to $36.1 million for the three months ended September 30, 2014, an increase of $1.0 million, or 3%. The increase in Adjusted EBITDA was primarily due to the 1% increase in revenues. Adjusted EBITDA is also described as Segment Profit elsewhere in this Report (See Note 13 within Notes to Consolidated Financial Statements). ● U.S. segment Adjusted EBITDA was $22.2 million for the three months ended September 30, 2015 compared to $21.2 million for the three months ended September 30, 2014, an increase of $1.1 million, or 5%. The increase in Adjusted EBITDA was due to the 5% increase in U.S. segment revenues, offset by a 4% increase in costs of revenues and SGA expenses primarily due to increased fees paid to members of our medical panel as these costs are variable in nature and increased personnel expense to support the growth in our business, excluding share-based compensation. ● Canada segment Adjusted EBITDA was $1.3 million for the three months ended September 30, 2015 compared to $842,000 for the three months ended September 30, 2014, an increase of $432,000, or 51%. On a constant currency basis, Canada segment Adjusted EBITDA increased 82%. The constant currency increase in Adjusted EBITDA was due to the 43% increase in Canada segment revenues and a 38% increase in costs of revenues and SGA expenses primarily due to increased fees paid to members of our medical panel as these costs are variable in nature. ● U.K. segment Adjusted EBITDA was $8.8million for the three months ended September 30, 2015 compared to $8.2 million for the three months ended September 30, 2014, an increase of $685,000, or 8%. On a constant currency basis, U.K. segment Adjusted EBITDA increased 17%. The constant currency increase in Adjusted EBITDA was due to the 4%increasein U.K. segment revenues and a 1%increasein costs of revenues and SGA expenses primarily due to decreased fees paid to members of our medical panel as these costs are variable in nature. Adjusted EBITDA was also negatively impacted by a legislative change in the U.K., which impacted revenues and Adjusted EBITDA. ● Australia segment Adjusted EBITDA was $4.7 million for the three months ended September 30, 2015 compared to $5.9 million for the three months ended September 30, 2014, a decrease of $1.2 million, or 20%.On a constant currency basis, Australia segment Adjusted EBITDA increased 2%. The constant currency increase in Adjusted EBITDA was due to the 10% increase in Australia segment revenues and a 13%increase in costs of revenues and SGA expenses primarily due to increased fees paid to members of our medical panel as a percentage of revenues as these costs are variable in nature and increased personnel expenses. 36 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Comparison of the Nine months Ended September 30, 2015 and 2014 Revenues
